Citation Nr: 0030351	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
September 1948.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal. 


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1964, the RO 
determined that entitlement to service connection for a back 
condition was not warranted.

2.  That evidence associated with the claims file subsequent 
to the March 1964 decision which is neither cumulative nor 
redundant bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1964 rating decision which denied entitlement 
to service connection for a back condition is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence to reopen the claim for service 
connection for a back condition has not been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a back condition has been previously considered on three 
occasions.  In an unappealed rating determination from March 
1964, the RO determined that entitlement to service 
connection for a back condition was not warranted, as the 
evidence failed to show a permanent injury on separation from 
service.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's March 1964 decision is final.  38 U.S.C.A. 
§ 7105. 

A final decision cannot be reopened unless new and material 
evidence is presented.  When a veteran seeks to reopen a 
final decision based on new and material evidence, certain 
procedures must be followed.  See, e.g., Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received in 
accordance with 38 C.F.R. § 3.156(a).

New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The Board must review all 
evidence submitted since the claim was finally disallowed on 
any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
If the Board's decision is favorable to the veteran, his 
claim must be reopened and decided on the merits.  See Glynn 
v. Brown, 6 Vet. App. 523, 528-29 (1994). 

The U.S. Court of Appeals for the Federal Circuit in Hodge 
considered evidence material when it was probative of the 
issue at hand and there was a reasonable possibility of a 
change in outcome when viewed in light of all the evidence of 
record.  The Federal Circuit reasoned that the regulation on 
point, 38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  In light of the recent in Hodge, the Court of 
Appeals for Veterans Claims concluded that "Hodge provides 
for a reopening standard which calls for judgments as to 
whether new evidence (1) bears directly or substantially on 
the specific matter, and (2) is so significant that it must 
be considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1 (1998).

Evidence previously of records show vague references to back 
complaints in 1944; however, no organic cause for the 
complaints was identified even after thorough examination.  
Thereafter, the veteran's back was reported as clinically 
normal at service separation.  

Also of record were medical reports from the veteran's 
employers after service, which noted complaints pertaining to 
the veteran's back during his employment history.  In 1949, 
the diagnosis was possible sacroiliac strain.  The veteran's 
employer indicated that he was seen on several occasions from 
1956 to 1964 complaints of low back pain, some of the 
episodes which were associated with twisting the low back or 
picking up things.  Treatment records reflect chiropractic 
treatment at various times from 1957 to 1964 for symptoms of 
lower lumbar strain, and treatment from a private physician 
in September 1963 for a ruptured disc. 

In the context of the current claim, the principal evidence 
advanced as new and material to support reopening the claim 
is a copy of a letter dated in 1944 from the veteran's 
brother to his sister which makes reference to the veteran's 
back complaints.  Such evidence does not help the veteran's 
claim in a meaningful way, especially when read in the 
context of service medical records which are otherwise 
negative for back symptomatology and a service separation 
examination which is negative for complaints or findings of a 
low back disorder.  The law provides that, with respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, the veteran's statements that 
his current back disorder results from military service in 
1944, and other lay statements such as the brother's letter, 
are inadequate to establish a nexus between the veteran's 
back disorder and service, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions), nor do the lay 
statements provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim). 

The Board finds that the evidence recently submitted bears 
directly, but not substantially, upon the specific matters 
under consideration, and, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered to decide fairly the merits of the claim.  
For these reasons, the Board concludes that, inasmuch as new 
and material evidence has not been presented to reopen the 
previously disallowed claim, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.  Because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a back disability, the benefit sought on appeal is denied.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 4 -


- 1 -


